Citation Nr: 1408862	
Decision Date: 03/02/14    Archive Date: 03/12/14

DOCKET NO.  09-48 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from April 1970 to May 1971.  He was discharged under other than honorable conditions.  His discharge was upgraded in June 1977 under a Department of Defense Directive and upheld after a second review in May 1978.  In an October 1978 Administrative Decision, the Department of Veterans Affairs (VA) determined that his discharge was not considered to be a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of VA that denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a personal hearing before the undersigned acting Veterans Law Judge in August 2010.  A transcript of the proceeding is included in the file.  He submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a hearing loss disability for which VA is authorized to grant service connection, and further establishes that, to the extent that sensorineural hearing loss may be present at a frequency which may not be considered for purposes of VA compensation, such hearing loss did not have an onset in service, or manifest to a compensable degree within one year of discharge, and is not is otherwise related to the Veteran's period of active duty, including noise exposure in service.  

2.  The most probative evidence shows that the Veteran does not have tinnitus that had its onset in service, was manifest to a compensable degree within one year of discharge, or is otherwise related to his period of active duty, including noise exposure in service.  

CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service, and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in a letter dated in July 2008, prior to the rating decision on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, including at the personal hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal and the examination is adequate and sufficient upon which to decide the claims addressed herein.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, the Veteran has provided private medical evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the undersigned discussed with the Veteran the evidence required to substantiate the claim, and held the record open for 60 additional days so that the Veteran could submit the discussed evidence, if available.  No additional evidence was submitted.  The duties to the Veteran under 38 C.F.R. § 3.103(c)(2) have been met.  

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as sensorineural hearing loss or tinnitus (as organic diseases of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz), in ISO units, is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of those frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon entrance examination in April 1970, the Veteran denied hearing loss. Audiological testing revealed revealed puretone thresholds of 5, 5, 0, and 5 dB in the right ear and 0, 0, 5, and 5 dB in the left ear at 500, 1000, 2000, and 4000 Hz.  No hearing loss was noted in the summary of defects.  Upon separation examination in May 1971, audiological testing revealed revealed puretone thresholds of 5, 0, 0, 0, 0, and 5 decibels in the right ear and 5, 5, 0, 5, 0, and 15 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hz.  No hearing loss was noted in the summary of defects.  

In a February 2008 statement, J.S.G., M.D., reported that the Veteran had a history of chronic bilateral hearing loss and tinnitus.  He noted that the Veteran served in the U.S. Navy from 1970 and 1972 and that he was exposed to jet engine noise on a daily basis while on board an aircraft carrier.  Clinical evaluation revealed sensorineural hearing loss, tinnitus, and Eustachian tube dysfunction.  He concluded that it was "more likely than not that [the Veteran's] sensorineural hearing loss and tinnitus are related to his military noise exposure."  

Clinical records submitted at the Veteran's hearing were reviewed.  The documents include audiogram charts dated in 2006 and 2008.  Those charts appear to show that the Veteran had hearing thresholds above 25 dB at 6000 and 8000 Hz in both 2006 and 2008, and at 250 dB in 2008, and possibly, in one ear, at 500 Hz, in 2008, although the chart is somewhat unclear as to whether the threshold at that level is 25 or below or 26 or above.  As set forth in the regulation, only the thresholds from 500 Hz to 4000 Hz are considered in determining whether hearing loss disability for VA purposes is present.  The provider interpreted the testing as disclosing slight to moderate SNHL (sensorineural hearing loss).  

Upon VA audiology examination in December 2008, it was noted that the claims folder and medical records were reviewed.  The Veteran provided a history of military noise exposure that included 13 months in Vietnam as a Boatswain's Mate and on the flight deck of Navy ships.  He was also exposed to loud noise during boot camp and jet engines and nearby firing weapons on the ship.  He reported that his hearing loss and tinnitus had a gradual onset.  An audiogram revealed puretone thresholds of 10, 10, 10, and 15 decibels in the right ear and 10, 10, 15 and 15 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  Speech recognitions scores were 98 percent in the right ear and 100 percent in the left ear.  The diagnosis was normal hearing for 250-4000 Hz, then sloping to a mild sensory loss at 6000 Hz bilaterally, and bilateral tinnitus.  After reviewing the file, the examiner opined that it was less likely that the Veteran's currently manifest hearing loss and tinnitus were due to noise exposure in service because there was no significant threshold change between the enlistment audiogram and the exit audiogram in 1971.  

Based on the evidence of record, the Board finds that the most probative evidence of record is the December 2008 VA examination report.  That report shows that the Veteran's current audiologic testing does not demonstrate hearing loss disability for VA purposes.  To the extent that hearing is diminished above 4000 Hz, as noted, such finding may not be considered for purposes of VA benefits.  The examiner concluded that the Veteran's current high-frequency bilateral sensorineural hearing loss and tinnitus were not due to his military noise exposure.  Winsett v. West, 11 Vet. App. 420 (1998).  The clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his 1970 and 1971 service medical records, private medical records, and lay statements.  The Board has accorded the opinion significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Board has accorded the February 2008 private medical opinion less probative value than the December 2008 VA examination because the private opinion appears to be based solely on a history provided by the Veteran.  LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  

Moreover, the February 2008 private medical statement does not state when sensorineural hearing loss or tinnitus was first objectively diagnosed after the Veteran's 1971 service discharge.  The 2006 and 2008 reports of audiology examinations do not reference how much time elapsed after the Veteran's service before hearing loss was confirmed by objective examination.  Accordingly, the Board finds that the statements lack significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The private clinical records include no examinations prior to 2006, when more than 35 years had elapsed after the Veteran's service discharge, and the private providers did not reference review of any earlier records or service treatment records, the private opinion is of less probative value than the 2008 VA examination report, which specifically referenced review of the service treatment records.    

The clinical records do not show that the Veteran had hearing loss disability by VA standards either in service or within one year of discharge.  To the extent that the Veteran may allege continuity of hearing loss symptomatology since service, the Board observes that he is competent to provide testimony as to having experienced difficulty hearing or ringing in his ears during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Sensorineural hearing loss disability is a complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  While the Veteran is competent to report that he experienced diminished hearing or tinnitus, he is not competent to diagnose himself with hearing loss disability, or to attribute any hearing loss to a specific cause because the diagnosis of the various types of hearing loss and determining the etiology is a determination that is medical in nature.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's opinion regarding the presence or etiology of sensorineural hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Therefore, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection for sensorineural hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted continued hearing loss and tinnitus symptoms since his discharge from service, he did not report any such difficulties upon separation examination, and the medical records do not demonstrate that he sought evaluation of hearing or tinnitus until more than 35 years elapsed after his service discharge.  

It is not credible that the Veteran would have experienced such a prolonged period of hearing loss without seeking VA medical evaluation.  No evidence of a clinical evaluation of hearing prior to 2006 or diagnosis of hearing loss or tinnitus is of record until 2006, more than 30 years after the Veteran's 1971 discharge from active duty.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any complaints of hearing loss or tinnitus in service, or in the immediate years following discharge, or until passage of at least three decades, is against the Veteran's claims for service connection.  

Additionally, the Veteran initially filed his claim for benefits in 2008 and appears to have done so in response to financial difficulties.  In a November 2012 letter to his congressman, he stated that if the "appeals judge would ok my service connected claim that would be a big burden off my mind because then I wouldn't have any co-pays."  This statement suggests that the Veteran has a significant financial interest in the claim for VA benefits.  To the extent that the Veteran failed to report hearing loss or tinnitus prior to his current financial difficulties, the Board finds that the financial interest reduces his credibility to the extent that he reports that he has had hearing loss and tinnitus symptoms since active service.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds that the evidence does not support a finding of continuity of symptomatology following the in-service noise exposure as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).

In sum, the preponderance of the evidence is against the claims.  The evidence does not show that the Veteran has a hearing loss disability as defined for VA purposes.  The evidence establishes that it is not at least as likely as not that a current bilateral high-frequency hearing loss, above the frequencies for which VA is authorized to consider service connection, or tinnitus was incurred in service or manifested to a compensable degree within one year following separation from service.  Additionally, for the reasons detailed above, the evidence is not in equipoise.  Consequently, the Board concludes that service connection for bilateral sensorineural hearing loss and tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


